DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In [0001]-[0003] of the specification, please update with any missing patent numbers of other applications listed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coulon et al. (U.S. PGPub 2015/0043568), hereinafter referred to as Coulon.
Regarding claim 15, Coulon discloses a method comprising: 
communicating, using a first radio, with a second radio in a wireless-conferencing group using a group profile (The processing circuit 250 includes means to allocate to the terminal 205, at start up, the group number to which it belongs and a unique order number in this group of terminals. The digital communication circuit 255 is configured to transmit and receive digital data over a single channel selected according to a periodic cycle common to all terminals of the group, according to a unique sequence number in the group of terminals, the transmission times of the digital circuitry depending of the unique sequence number within the group, the times of reception taking place during the rest of the periodic cycle; See [0087]-[0088]), wherein the group profile enables the wireless-conferencing group to communicate using a multiple-access protocol (The communication circuit 255 uses, to communicate with similar circuits, a time-division multiplexing technology on a single radio channel, selectable in a given frequency band, said system using a wireless communication in "conference" and "hands-free" mode on an autonomous network; See [0083]); sharing the group profile with a third radio, after communicating in the wireless-conferencing group (The digital communication circuit 255 is configured to transmit during the transmission instants, a frame bearing its own time reference, the identifying number of the group to which it belongs and the order number of the terminal 205 in the group, as well as the ordered n-level chaining data of the order numbers of the terminals synchronized together; See [0089]); and communicating, using the first radio, with the second radio and the third radio, using the group profile (See Fig. 1 and [0087]-[0089]).  

Regarding claim 18, Coulon further discloses the method of claim 15, wherein the first radio is a master radio of the wireless-conferencing group and the second radio shares the group profile with the third radio (terminal 110 is the master and terminal 112 communicates directly with terminal 113; See [0068]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coulon in view of Fraser et al. (U.S. PGPub 2003/0035406), hereinafter referred to as Fraser.
Regarding claim 17, Coulon fails to teach the method of claim 15, wherein the group profile comprises a frequency hopping sequence.  
Fraser teaches wherein the group profile comprises a frequency hopping sequence (a frequency hopping spread spectrum system is used to create the communication link for groups of transceivers to communicate to one another. Each transceiver uses the same hopping pattern to communicate to other transceivers; See [0090]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Coulon to include wherein the group profile comprises a frequency hopping sequence taught by Fraser in order to enhance wireless group communication while minimizing interference and loss.
	
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coulon as applied to claim 15 above as a single reference 103 rejection.
Regarding claim 19, Coulon further teaches the method of claim 15, wherein the group profile is shared by the second radio while the second radio and the third radio are no more than 5 meters apart (allowing for ensure continuity of communication between each of the terminals of the group within range, wherein the range could be set to 5 meters; See [0011]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Coulon to include wherein the group profile is shared by the second radio while the second radio and the third radio are no more than 5 meters apart taught by Coulon in order to optimize communication.

Regarding claim 20, Coulon further teaches the method of claim 15, wherein the group profile is shared with the third radio over the internet (communicating wirelessly suggests that the internet could be used to communicate; See [0010]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Coulon to include wherein the group profile is shared with the third radio over the internet taught by Coulon in order to optimize communication.
	

Regarding claim 21, Coulon further teaches the method of claim 15, wherein the group profile is shared with the third radio using a cable between the second radio and the third radio (communicating using wired communication systems suggests that a cable could be used; See [0046]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Coulon to include wherein the group profile is shared with the third radio using a cable between the second radio and the third radio taught by Coulon in order to optimize communication.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 appears to be novel and inventive because prior art fails to show or teach the method of claim 15, wherein: the wireless-conferencing group is a first wireless-conferencing group; the group profile is a first group profile; the third radio is part of a second wireless-conferencing group using a second group profile, before receiving the first group profile, and communicates with a fourth radio using the second group profile; and the fourth radio is part of the second wireless-conferencing group.  

Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Guo et al. (U.S. PGPub 2012/0082067) teaches wireless group conferencing (See [0025]).
The prior art of Bell (U.S. Patent No. 6,405,027) teaches group calling using Bluetooth (See Fig. 3 and col. 4, lines 50-67- col. 5, lines 1-3).
The prior art of Thomas (U.S. PGPub 2001/0049283) teaches the devices 2 are shown forming an ad-hoc piconet (shown bounded by the chain line 9) in which a connection-oriented L2CAP channel pre-exists between the devices 2 as defined in the abovementioned reference document. However, in order to undertake a multi-party or conference call a wireless user group (WUG) must be in place. For a device to form part of the WUG, it must be equipped with a LPRF module 1 that is capable of supporting the telephony Control Specification (TCS) set out in the abovementioned reference. Thus, in the present embodiment, the cellular radio telephones 2a,2b,2c,2d are so equipped (See [0023]).
Claims 2-7 appear to be novel and inventive because prior art fails to show or teach wherein: the first radio is configured to communicate with the second radio in a first wireless-conferencing group using a first group profile; the first radio is configured to receive a second group profile; and the first radio is configured to communicate with the third radio in a second wireless-conferencing group using the second group profile, after communicating with the second radio using the first group profile, wherein: the second group profile is different from the first group profile; and communicating with the third radio using the second group profile is performed without powering off the first radio after communicating with the second radio using the first group profile.
Claims 8-14 appear to be novel and inventive for reasons similar to claim 2 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/3/2022